Case 2:20-cr-00182-DBB Document 150 Filed 09/29/20 PageID.1144 Page 1 of 7




ALEXANDER E. RAMOS #15234
LANGFORD | RAMOS, PLLC.
43 East 400 South
Salt Lake City, Utah 84111
T. 801.328.4090
F. 801.364.3232
alex@langfordramos.com

Attorney for Defendant

                    UNITED STATES DISTRICT COURT
                 DISTRICT OF UTAH - CENTRAL DIVISION


 UNITED STATES OF AMERICA,                    MOTION TO QUASH SEARCH
                                                     WARRANT
              Plaintiff,
 v.

 LATEESHA RICHARDS,                               Case No. 2:20-cr-182
                                             Honorable Judge David Barlow
              Defendant.

      Defense counsel was provided with a copy of a warrant to search and seize a

phone and clothing on September 22, 2020. Defense counsel was contacted by FBI

Special Agent Jeffrey T. Wright on September 28, 2020. Defense counsel has been in

communication with counsel for the government and Agent Wright and has

arranged a time to provide these items. The warrant expires October 5, 2020.

      After careful review of the affidavit and warrant, applicable caselaw, and

defense counsel’s zealous obligation to defend Ms. Richards, defense counsel moves

to quash the warrant. Specifically, defense counsel moves to quash the search

warrant of her personal cell phone and clothing based on lack of probable cause,

immateriality to the crime charged, and overbreadth of the search warrant.

                                         1
Case 2:20-cr-00182-DBB Document 150 Filed 09/29/20 PageID.1145 Page 2 of 7




                                                   ARGUMENT

           On September 21, 2020 a search warrant was issued for the personal cell

phone and clothing of Lateesha Richards. As indicated in the affidavit for the

warrant, the phone and clothing are currently in undersigned counsel’s possession.

           The affidavit accompanying the warrant states, in part, that the probable

cause for the warrant is based on Ms. Richards’s participation in a Black Lives

Matter protest on May 20th, 2020 in Salt Lake City, Utah. Ms. Richards is charged

with violating 18 U.S.C. § 844(i) in connection with State-owned property that was

damaged during the protest – to wit, a Salt Lake City Police Department patrol car.

The patrol car was overturned by protesters, looted, vandalized, and eventually

burned. There is extensive video footage of these events from the hundreds of

protesters who were in attendance. The footage is found on YouTube and other

social media outlets. There is also extensive footage of this event available from

news outlets and reporters who were also present at the protest. According to the

government, more footage is being obtained.

                                                  Phone Seizure

           The Supreme Court held in Riley v. California1 that cell phone searches

incident to arrest must be performed pursuant to a warrant. The Court in Riley

reasoned that cell phones carry an enormous amount of personal data, and searches

of such enormous amounts of personal data incident to arrest for low-level offenses


1
    Riley v. California, 134 S. Ct. 2473, 2495 (2014)

                                                        2
Case 2:20-cr-00182-DBB Document 150 Filed 09/29/20 PageID.1146 Page 3 of 7




is a breach of privacy contrary to the 4th amendment, specifically the particularity

requirement.2 In Riley, the Court stressed the importance of impartial judges to

limit police authority to invade privacy. Warrants for cell-phones need to be

narrowly tailored to protect privacy rights. Post-Riley case law shows that search

warrants of cell phones have been upheld when the cell phones were used in

furtherance of the crime, contain evidence that is not available through any other

source, or have been used in connection with drug trafficking. Courts have not

upheld searches where the search warrant contains overbroad, catch-all language.3

Courts have also declined to uphold warrants where the warrant does not state on

its face what crime the search is being conducted to find evidence of.4

         The search warrant issued for the cell phone of Ms. Richards alleges that the

phone in question was used to take “selfies” with the police car, and was also used

to communicate with other protesters who were present – specifically, co-defendant

Latroi Newbins. Neither the “selfies” nor the communication with other protesters

are elements or evidence needed to convict the Defendant under 18 § U.S.C. 844(i).

There are no allegations in the charges against the Defendant that the phone was

used in furtherance of the crime as charged. Also, there are no allegations that

there is evidence on the phone that cannot be found through other sources or




2
  “No warrants shall issue...unless particularly describing the place to be searched, and the persons or things to be
seized.” U.S. CONST. amend. IV.
3
  United States v. Rosa, 626 F.3d 56, 62-64 (2d Cir. 2010).
4
  United States v. Galpin, 720 F.3d 436, 439-41 (2d Cir. 2013)

                                                           3
Case 2:20-cr-00182-DBB Document 150 Filed 09/29/20 PageID.1147 Page 4 of 7




through non-narrowly tailored means. In fact, the government has submitted

extensive videographic evidence in discovery and at multiple pre-trial hearings

showing the events at the protest from multiple different angles and sources. The

“selfies” taken by Defendant are even captured both via video camera and photo. In

the affidavit for the search warrant itself, there is a photo of Defendant taking one

of the aforementioned “selfies.” It is not a disputed fact, nor is it a material fact to

the charges that Defendant took multiple “selfies” the day of the protest. The

affidavit also indicates that investigators “found evidence of indicted co-defendants

using phone-based chats in the immediate days prior to May 30, 2020, during which

they discussed the upcoming protest and furthermore outlined plans to turn the

protest into a riot.”5 There is no evidence submitted by the prosecution that Ms.

Richards was involved in these conversations with co-defendants. There are no facts

on record that in the days prior to May 30th, 2020, Ms. Richards was a part of the

conversations with co-defendants to attend the protest. The only fact that the

affidavit lists is that call records the day of the protest show that a phone call and a

text were made from the phone of co-defendant Newbins to Ms. Richards. The fact

that this call and text occurred the day of the protest does not fit within the scope of

the request for search to show that the Defendant was involved in “chats in the

immediate days prior to May 30, 2020.” In fact, the affidavit suggests that the text

and call log is already in possession of the government. Additionally, any evidence


5
    Affidavit in Support of an Application Under Rule 41 for a Warrant to Search and Seize, p. 11-12

                                                           4
Case 2:20-cr-00182-DBB Document 150 Filed 09/29/20 PageID.1148 Page 5 of 7




that can be found on the cell phone of Ms. Richards can be obtained through other

sources currently in the evidentiary record, including videos taken from multiple

angles of the actions of Ms. Richards, and Newbins’s debrief (the government can

also issue narrowly tailored subpoenas for those records without violating Ms.

Richards’s privacy rights).

      The elements of the crime charged do not materially involve the content of

Ms. Richards’s cell phone. Both the conversations with co-defendant Newbins and

the “selfies” are not in furtherance of the crime charged, nor are they materially

relevant to proving the elements of arson. The warrant to search the contents of Ms.

Richards’s cell phone is overbroad and not material to the crime charged. The facts

in the case show there is not sufficient probable cause to search the personal phone

of Ms. Richards. As written, the search warrant grants the government a limitless

search of Ms. Richards. Carte blanche. Of particular concern is that the phone

contains confidential communication between Ms. Richards and defense counsel and

that there are no parameters to prevent the invasion privacy.

                                  Clothing Seizure

      Defense counsel requests to quash the warrant for the clothing Ms. Richards

wore to the protest on May 30th. The basis is staleness and lack of probable cause.

      Probable cause is a totality-of-the-circumstances standard, based on the facts

of each case taken as a whole. There must be some alleged facts linking the

requested evidence to material facts of the charged crime. Here, there are no such


                                          5
Case 2:20-cr-00182-DBB Document 150 Filed 09/29/20 PageID.1149 Page 6 of 7




links. The affidavit requesting the clothing articulates no probable cause for

requesting it. There are no allegations in the affidavit that any sort of evidence can

be found from Ms. Richards’s clothing – or that any alleged evidence that might be

found could still be found (roughly four-months later). Also, there are no allegations

or facts to indicate that Ms. Richards intended to destroy her clothing to get rid of

evidence, nor that the crime is ongoing and the clothing is likely to be destroyed or

hidden due to fear of detection.6

         In People v. Rehkopf7 the Court highlighted that the single most important

factor in staleness cases is evidence of a continuing course of criminal conduct.

There are absolutely no facts to support that Ms. Richards intended to continue any

sort of criminal conduct outside of attending the May 30th protest. The affidavit

also gives no reason or basis for requesting the clothing that Ms. Richards was

wearing on the day in question as a way to link her to the crime. The facts at issue

in this case do not deal with the identity of Ms. Richards. There are no allegations

or factual indications that the Ms. Richards was attempting to conceal her identity

by hiding or destroying the clothing she was wearing at the May 30th protest.



6
  See U.S. v. Dauphinee, 538 F.2d 1 (1st Cir. 1976), "hand grenades are not, to the best of our knowledge, in great
demand even by the criminal element in our society; and they do not lend themselves to rapid disposition in the
market place"); see also U.S. v. Rahn, 511 F.2d 290 (10th Cir. 1975) (defendant, an investigator for the Alcohol,
Tobacco, and Firearms Bureau, realized "that in selling the guns he would be taking a real risk of detection"; in
addition, the informant reported that defendant had said he believed the items would appreciate in value if
maintained).
7
   People v. Rehkopf, 153 Ill. App. 3d 819, 106 Ill. Dec. 728, 506 N.E.2d 435 (2d Dist. 1987) 13-month delay;
silencer parts; no evidence of a continuing course of criminal conduct: the single most important factor in staleness
cases)


                                                          6
Case 2:20-cr-00182-DBB Document 150 Filed 09/29/20 PageID.1150 Page 7 of 7




      The alleged crime involves throwing an item onto the flames surrounding a

police car. The remains of this thrown item were left at the scene of the crime.

There has been no attempt by Ms. Richards to take, hide, or conceal this thrown

item – the only item that would actually merit seizure. What Ms. Richards was

wearing on the day of the protest is not material to the alleged crime, nor are there

any facts articulated in the warrant to indicate that the crime was ongoing or that

there was an attempt to hide or conceal evidence that may have been – or could

theoretically still be on the clothing she was wearing that day.

      The elements of the crime charged against Ms. Richards – arson – does not

materially involve the clothing she was wearing that day. Rather, the only item that

would be materially relevant to proving the elements of the statute is the item that

Ms. Richards tossed onto the flames. That alone is the only thing that can be said to

have been used in furtherance of the crime and subject to seizure.

                                   CONCLUSION

      If the court will not grant this motion to quash on the basis of lack of

probable cause, overbreadth, and immateriality to the crime charged based on the

merits, then the Defense requests an evidentiary hearing for judicial review of the

warrant.

      DATED: 29 SEPTEMBER 2020

                                        /s/ ALEXANDER E. RAMOS
                                        LANGFORD | RAMOS, PLLC.
                                        Attorney for Lateesha Richards


                                          7
